DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Response to Amendment/Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  The amendment to claim 1 does not overcome the rejection of .  
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Losic et al. (WO 2016/191802 A1 alone or in view of Cao et al. (“Ceria Hollow Nanospheres Produced by a Template-Free Microwave-Assisted Hydrothermal Method for Heavy Metal Ion Removal and Catalysis”, J. Phys. Chem. C., May 2010, Vol. 114, No. 21, pp. 9865-9870) is withdrawn.
The rejection of claims 1-8, 10 and 12-20 under 35 U.S.C. 103 as being unpatentable over Jia et al. (“Novel Mass Spectrometric Method for Phosphorylation Quantification Using Cerium Oxide Nanoparticles and Tandem Mass Tags”, Analytical Chemistry, January 2012, Vol 84, pp. 2466-2473) in view of Pinjari et al. (“Room temperature synthesis of crystalline CeO2 nanopowder: Advantage of sonochemical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Losic et al. (WO 2016/191802 A1).
Losic et al. disclose a composite material (i.e., an apparatus) having a porous graphene-based foam matrix and comprising porous inorganic micro-particles and metal oxide nano-particles distributed throughout the foam matrix for use in removal of a target species from a liquid or gas (see entire disclosure, in particular the abstract; page 1, lines 5-17; page 2, lines 28-30; page 3, line 3 to page 5, line 21; page 6, lines 8-21; page 6, line 30 to page 7, line 10;  page 7, line 29 to page 8, line 8; page 8, line 23 to page 11, line 7; page 13, line 30 to page 14, line 1; page 15, lines 6-12; page 15, line 31 43- or HPO42- may be the target material to be removed from the liquid or gas and incorporated into the composite material (see for instance page 6, lines 14-15).  Claims 18 and 19 are inherently taught, since the composite material is a kit according to the claims and the publication is the printed material, since it provides a disclosure of how to use the composite material to separate phosphorus or a phosphorus-containing compound from liquids and gases.
Claims 12, 13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midorikawa et al. (US 2010/0264084) 
Midorikawa et al. disclose an apparatus, i.e., a porous formed article, in accordance with claims 12 and 13 for separating phosphorus from a substrate wherein the apparatus comprises CeO2 nanocrystals supported on a porous formed article (see paragraphs 0028-0038, 0125, 0127, 0129, 0131, 0163-0167, 0188, 0194-0202, 0295-0298, and 0342 and claims 1-27).  Claim 17 is taught, since when the phosphorus that is removed exists as sodium phosphate, a desorption solution can be separated and recovered and the sodium phosphate converted to calcium phosphate that can be reused as a fertilizer or the like (see paragraph 0231).  Claim 18 is taught, since when the porous formed article is used as an adsorbent for water treatment it is used in a form of being packed in a container (see paragraphs 0202-0205).  Claim 19 is taught, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US 2012/0187337 A1).
Hassler et al. disclose an apparatus and method for removal of phosphorous-containing materials using rare earth containing additives including cerium oxide nanoparticles (see entire disclosure, in particular paragraphs 0004, 0007, 0010, 0016, 0102, 0105-0107, 0109-0114, 0122, 0127, 0128, 0130-0134, 0152-0163, 0165, 0179-0190, and 0192-0204 and claims 1-9).  The phosphorus-containing material includes phosphorus and phosphates (see paragraphs 0035, 0061, 0067, 0103, 0150, 0151, and 0157).  The recovered phosphorus or phosphorus-containing compound is useable in applications that call for phosphorus (see paragraphs 0010-0020, 0114, 0152, 0154, 0189).   The phosphorous-containing target material is removed at the claimed pH (see paragraphs, 0035, 0158-0160).   The temperature of aqueous solution can be adjusted prior to the removal process to a temperature within the range of the claimed first 
Hassler et al. differ from the claimed invention in that Hassler et al. do not expressly disclose incubating the reaction mixture for a period of time.
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incubate the phosphorus containing solution of Hassler et al. with the rare-earth containing additive for a sufficient amount of time to obtain a dephosphorylated solution, recovered phosphorus or phosphorus containing compound and a recyclable CeO2 nanoparticle (see paragraphs 0135-0137, 0150-0154, 0156, 0161, 0181, and 0187).  The ordinary skilled artisan would have further found it obvious to select a suitable amount of time, including a time within the claimed range, necessary to remove the phosphorus containing target material from the aqueous medium being treated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699